Citation Nr: 0433719	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-00 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for 
patellofemoral syndrome (PFS) of the left knee.

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.

3.  Entitlement to a compensable evaluation for tendonitis of 
the left ankle.

4.  Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for chronic cervicitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
August 1998 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision which denied service 
connection for allergic rhinitis, sinusitis, and chronic 
cervicitis; granted service connection and noncompensable 
ratings for PFS of the left knee, bilateral pes planus, and 
tendonitis of the left ankle; and granted service connection 
and a 30 percent rating for an anxiety disorder.  The veteran 
appeals for service connection for allergic rhinitis, 
sinusitis, and chronic cervicitis, and for higher ratings for 
the service-connected conditions.


REMAND

In her February 2002 substantive appeal, the veteran 
indicated that she wanted a Board videoconference hearing at 
the RO.  At this time she was living in Florida, and such a 
hearing was scheduled in St. Petersburg, Florida, for March 
5, 2003.  However, in a written statement dated in February 
2003, she indicated that she had moved to Georgia and 
declined her March 5, 2003 videoconference hearing in St. 
Petersburg.  She stated that she wished to be rescheduled for 
another videoconference hearing after January 10, 2004.  
Following a July 2003 Board remand, such a hearing was 
scheduled in Atlanta, Georgia, for December 10, 2004.  
However, in a written statement dated in December 2004, she 
indicated that she had moved to Alabama and desired for her 
case to be forwarded to the RO in Montgomery, Alabama.  Her 
request for a hearing remains pending and, accordingly, the 
case is remanded for the following action:

The RO in Atlanta should make all 
necessary arrangements to have the 
veteran's claims folder transferred to 
the Montgomery, Alabama RO for the 
purpose of scheduling the veteran for a 
videoconference hearing in Montgomery.  
After the arrangements have been made, 
the claims folder should be returned to 
the Board, in accordance with appellate 
procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




